DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 6/23/2021 amended claims 1-9 and added new claims 10-17.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejections over Kawamura, Kawamura in view of Inami and Kawamura in view of Fujitsu from the office action mailed 3/23/2021; therefore these rejections are maintained below.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al., US Patent Application Publication No. 2005/0020456 (hereinafter referred to as Kawamura).
Regarding claims 1, 4-6 and 8-11, Kawamura discloses a grease composition comprising a base oil (as recited in claim 1) (see Claim 1 of Kawamura) to which is added:  2 to 35 wt% of a diurea thickener (as recited in claims 1 and 4-5) (see Examples/Tables 1-2 and Claims 10-11 of Kawamura), 2 wt% of a calcium salicylate compound (as recited in claims 1, 6 and 10) (see Examples/Tables 1-2), 2 wt% of a stearic acid metal salt, such as, calcium stearate (as recited in claims 1, 8 and 11) (Para. [0036] and see Examples/Tables 1-2) and 2 wt% of a calcium sulfonate compound (as recited in claims 1 and 9) (see Examples/Tables 1-2).   
The difference between Kawamura and claim 1 is that Kawamura does not disclose a specific embodiment comprising all the compounds of claim 1.  
It is the position of the examiner that one of ordinary skill in the art at the time of the invention would immediately envisage the grease composition of claim 1 from the disclosure of Kawamura with a reasonable expectation of success.  
Further regarding claim 1, Kawamura does not explicitly disclose the grease compositional properties recited in claim 1.  It is the position of the examiner that Kawamura discloses all the limitations discussed above and therefore inherently discloses the limitations of claims 1.


Regarding claims 12-17, Kawamura does not explicitly disclose the grease compositional properties recited in claims 12-17.  It is the position of the examiner that Kawamura discloses all the limitations discussed above and therefore inherently discloses the limitations of claims 12-17.    

Claim Rejections - 35 USC § 103
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Inami et al., International Publication No. WO/2014/102988 (hereinafter referred to as Inami – for citation purposes US Patent Application Publication No. 2015/0330451 is being used).  
Regarding claims 2-3, Kawamura discloses all the limitations discussed above but does not specifically disclose the zinc naphthenate compound of claim 2, nor the organic acid compound of claim 3.  
Inami discloses a grease composition comprising a base oil (see Abstract) to which is added a diurea thickener (Para. [0042]) and additives including antirust agents, such as, zinc naphthenate (as recited in claim 2) and a linear fatty acid (as recited in claim 3) (Para. [0034]-[0036]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the antirust additives of Inami in the grease .  

Claim Rejections - 35 USC § 103
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Fujitsu et al., US Patent Application Publication No. 2006/0189489 (hereinafter referred to as Fujitsu).  
Regarding claim 7, Kawamura discloses all the limitations discussed above but does not specifically disclose the BN of the calcium salicylate compound of claim 7.  
Fujitsu discloses a grease composition comprising a base oil (see Table 1 and Para. [0087]-[0097]) to which is added a diurea thickener (Para. [0095]) and additives including detergents, such as, calcium salicylates having a TBN of 165 mgKOH/g (as recited in claim 7) (Para. [0111]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the calcium salicylate of Fujitsu in the grease composition of Kawamura as it is combining prior art elements in order to obtain a predictable result.    

Response to Arguments
Applicants’ arguments filed 6/23/2021 regarding claims 1-17 have been fully considered and are not persuasive.  
Applicants argue that Kawamura does not render the claims obvious as Kawamura does not disclose the grease compositional properties including enhanced water-resistant wear properties.  This argument is not persuasive.  It is the position of 
It is noted that a prima facie case of obviousness has been established when the reference discloses all the limitations of a claim except for a property and the examiner cannot determine whether or not the reference inherently possesses properties that render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See also   In re Best, 195 USPQ 430,433 (CCPA 1977) as to the providing of this rejection under 35 USC 103.  
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.